Citation Nr: 1026275	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition of the Veteran as a former prisoner of 
war (POW).



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had qualifying active service from September 1941 to 
April 1942 and from March 1945 to February 1946.

This matter came to the Board on appeal from a November 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the Philippines.  
The Board remanded the case in May 2006 and again in July 2009.  
In an April 2010 rating decision, the RO granted service 
connection for PTSD, thus satisfying the appeal as to that issue.

In a statement dated in April 2007 and signed by the 
Veteran and his daughter, it is unclear whether the 
Veteran is attempting to raise a claim of service 
connection for heart disability, and action should be 
taken by the Agency of Original Jurisdiction (AOJ) to 
clarify this matter.  The Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was not forcibly detained or interned by the Japanese 
government.


CONCLUSION OF LAW

The Veteran was not interned during a period of recognized 
military service.  38 U.S.C.A. § 101(32) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1(y), 3.40, 3.41 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in October 
2008, the RO notified the Veteran of the information or evidence 
necessary to prove the element of Veteran status.  See Palor v. 
Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status 
is frequently a dispositive issue in claims filed by Philippine 
claimants, some tailoring of VCAA notice concerning proof of 
veteran status is necessary in most, if not all, cases.").  
Although this was not sent prior to the initial determination, 
subsequently, the claim was readjudicated, and a supplemental 
statement of the case was provided in April 2010, thus correcting 
the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  Thus, the duty to notify 
was satisfied.

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  Available service department 
records have been obtained.  Verification of the Veteran's 
service was obtained from National Personnel Records Center 
(NPRC).  After additional evidence, in the form of affidavits, 
was received, the RO sought verification of the Veteran's claimed 
POW status, in light of this additional information.  See 38 
C.F.R. § 3.203(c); Capellan v. Peake, 539 F.3d 1373, 1382 (2008).  
The Military Reference Branch of the National Archives responded 
in August 2009, and again in February 2010, that no information 
concerning POW status of the Veteran could be located.  It was 
further noted that the available lists, from the Office of the 
Provost Marshal General and Adjutant General's Office, seldom 
included names of Filipinos held as POWs by the Japanese.  
Therefore, the Board finds that further efforts to document the 
Veteran's POW status would be futile.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Recognition as POW

The Veteran contends that he was detained as a POW by the 
Japanese government while on active duty with the USAFFE during 
World War II.  

For VA benefits purposes, a prisoner of war is a person who, 
while serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 3.1(y) (2009).  

The file contains a copy of the Veteran's PA AGO Form 23, 
Affidavit for Philippine Army Personnel, which is dated in 
December 1945.  On that form, the Veteran reported he had served 
with "B" Co, 1st BN, 31st Inf. and was inducted in September 
1941.  He stated he surrendered on April 9, 1942, and escaped on 
April 19, 1942, at Balanga, Bataan, during the march to Capas.

In affidavits dated in 1955, M.U. and V.A. stated that they had 
served with the Veteran.  They indicated he had been wounded on 
April 7, 1942, and they had seen him being treated.  They stated 
that after they returned home from the concentration camp, they 
saw the Veteran, who was still suffering from his ailments.  They 
did not mention the Veteran having been captured.  

Review of the record shows that in April 1955 the RO received 
from the Service Department MPRC Form 1-632 in which it stated 
that the Veteran's military history was determined to be as 
follows: Pre-war service from September 1, 1941, to December 7, 
1941; beleaguered from December 8, 1941, to April 8, 1942; no 
casualty status from April 9, 1942, to March 23, 1945; and 
regular Philippine Army service from March 24, 1945, to February 
8, 1946.  The Service Department stated that the Veteran's 
alleged POW status from April 9, 1942, to April 18, 1942, was not 
supported.  On the MPRC Form 1-632, the Service Department 
referred to the Veteran's Form 23.

In October 2001, a joint affidavit was signed by 5 affiants, 
including F.V. and A.M., who stated that they were together in 
1942, during the war, that they got separated from one another, 
and that after the war, they again saw each other.  

Two of these affiants, F.V. and A.M. provided another affidavit 
in June 2002.  This time, they stated that the Veteran was hit by 
shrapnel in 1942, which they knew because they were comrades 
during that period.  

On his VA Form 21-526, Veteran's Claim for Compensation and/or 
Pension, received in May 2002, the Veteran stated that he had 
been a POW of the Japanese Government and had been confined at 
Camp O'Donnell, Capas, Tarlac, Philippines, from April 9, 1942, 
to April 18, 1942.  In the remarks section of the application, 
the Veteran's daughter stated that her father was a soldier 
during the war and was on the death march.  She said he was 
imprisoned at Camp O'Donnell, Capas, Tarlac.  She also said that 
according to her mother when she was still alive, the Veteran was 
punished by the Japanese during his captivity, and when he could 
no longer endure his sufferings, he escaped.  On a VA Form 21-
4169, Supplement to VA Form 526, received in July 2002, the 
Veteran stated that in 1942 he surrendered in Bataan, became a 
POW in Capas, then escaped and was sick.

In an affidavit signed in September 2002, F.V. and F.G. stated 
that they were imprisoned together with the Veteran at a 
concentration camp during the war, and that the Veteran escaped 
from the prison, although they could not recall when he escaped.  
The POW status of F.V. has been verified, but not that of F.G.   

The Veteran also submitted a September 2002 joint affidavit from 
two other servicemen who stated they and the Veteran were 
imprisoned together at a concentration camp during the war. They 
stated that the Veteran escaped from prison and they could not 
remember the day, time, and date that he escaped. They said when 
they saw the Veteran again, they noticed, based on the Veteran's 
manner of speech, that he was not in his right mind, walking 
around without a destination and ending up in different places.

In a statement dated in October 2002 and signed by the Veteran 
and his daughter, the daughter stated that from his service 
records the Veteran surrendered April 9, 1942, and escaped April 
18, 1942.  The daughter said that according to her mother when 
she was still alive, the Veteran was tortured by the Japanese 
inside the concentration camp and escaped when he could not take 
it anymore.  She said the Veteran was held at Camp O'Donnell, 
Capas, Tarlac, Philippines.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

In determining whether an individual may be recognized as a POW, 
VA shall accept the findings of the appropriate service 
department regarding whether the individual was a POW during a 
period of war unless a reasonable basis exists for questioning 
it.  8 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 3.1(y)(1); 
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. 
App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992). 

The service department has not verified the Veteran's status as a 
former POW, and the Board does not find a reasonable basis for 
questioning this finding.  The evidence of the Veteran's POW 
status consists of his own statements made in his affidavit at 
the time of his separation from service, affidavits from children 
of the Veteran based on what they were told.  According to these 
affidavits, the Veteran's mental status is currently not such 
that he can recall such events.  Finally, there are affidavits 
from two individuals who state that they were incarcerated with 
the Veteran at Camp O'Donnell.  One of these, F.V., has verified 
POW status.  

Against this evidence must be weighed the fact that the Veteran's 
original description of his captivity differs significantly from 
that provided by the more recent affiants.  In 1945, he stated 
that he had been captured on April 9, 1942, then escaped while 
still on the march, prior to reaching a camp.  The recent 
affidavits, in contrast, state that the Veteran was incarcerated 
at Camp O'Donnell.  Moreover, although in September 2002, F.V. 
claimed to have been incarcerated with the Veteran at Camp 
O'Donnell, he was also a signatory to the October 2001 joint 
affidavit which stated that they were together in 1942, and 
became separated from one another until after the war.  No 
mention of having been a POW with the Veteran was made at that 
time.  In 1955, M.U. and V.A. stated that they had served with 
the Veteran; that he had been wounded on April 7, 1942, (two days 
before his purported capture), and that after they returned home 
from the concentration camp, they saw the Veteran, who was still 
suffering from his ailments.  They did not mention the Veteran 
having been captured.  Although not dispositive, this weighs 
against his having been captured also.  

In sum, there is the significant evidence that the service 
department did not verify the Veteran's claimed POW history at 
the time, when it was investigating the status of these Veterans.  
Moreover, the Veteran's 1945 statement of capture and escape 
during the march contradicts the later statements, by other 
individuals, that he was incarcerated in Camp O'Donnell.  Other 
than the statement from claimed fellow POWs, these statements are 
second and third hand, i.e., based on what the Veteran said years 
earlier, or what the Veteran told his wife, who then told the 
children.  Of the claimed fellow POWs, one is not himself 
recognized as a POW; the other did not mention captivity with the 
Veteran in his two earlier affidavits.  In view of these factors, 
the Board does not find a reasonable basis to disregard the 
service department's finding, which was based on investigation of 
the records and affidavits at the time.  In reaching this 
determination, the Board is mindful that all reasonable doubt is 
to be resolved in the Veteran's favor.  The preponderance of the 
evidence, however, is against the claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Recognition of the Veteran as a former POW is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


